        Case 1:14-cv-00913-LTS-OTW Document 93
                                            92 Filed 10/03/18
                                                     10/01/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SADIS & GOLDBERG, LLP,

                       Plaintiff,              Case No.     14-cv-00913(LTS)(OTW)

         - against -

SUMANTA BANERJEE,

                       Defendant.



   STIPULATION AND PROPOSED ORDER TO AMEND DISCOVERY SCHEDULE



         WHEREAS the Court approved the parties’ proposed discovery schedule on July 3,

2018;

         WHEREAS Plaintiff accordingly submitted its document requests on August 3, 2018;

         WHEREAS that schedule called for Defendant’s responses to those document requests

to be made by September 17, 2018; for document production to be made by October 15, 2018;

and for a telephone status conference with Chambers on November 13, 2018, at 10:00 a.m.; and,

         WHEREAS the parties have agreed to extend the deadline for Defendant to respond to

document requests by three weeks and the deadline to make production of documents by two

weeks;
        Case 1:14-cv-00913-LTS-OTW Document 93
                                            92 Filed 10/03/18
                                                     10/01/18 Page 2 of 2



         WITH THE COURT’S APPROVAL, IT IS HEREBY STIPULATED AND

ORDERED as follows:

         •       Defendant will respond to Plaintiffs’ Document Requests on or before October 8,
                 2018

         •       Defendant will complete his document production on or before November 1, 2018

         The parties will call Chambers for a Status Conference on November 13, 2018 at 10:00

a.m.

Dated: New York, New York
       September 19, 2018


By:      /s/ Ben Hutman                              By:  /s/ Jennifer Cabrera
      Ben Hutman                                       Jennifer Cabrera
      SADIS & GOLDBERG, LLP                            CABRERA CAMMAROTA PLLC
      551 5th Avenue, 21st Floor                       1115 Broadway, 12th Floor
      New York, New York 10176                         New York, New York 10010
      (212) 573-6675                                   (646) 470-0805
      Counsel for Plaintiff                            Counsel for Defendant


SO ORDERED:

By:
         Judge Ona T. Wang

Dated: New York, New York
                 3
       October _____, 2018




{00353630.DOCX; 1}                               2
